                                                                        United States District Court
                                                                          Southern District of Texas

                                                                             ENTERED
                                                                           October 15, 2019
                IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS                        David J. Bradley, Clerk

                      CORPUS CHRISTI DIVISION

BARRY EMMETT II,             §
                             §
      Plaintiff,             §
VS.                          §               CIVIL NO. 2:18-CV-247
                             §
TEXAS DEPARTMENT OF CRIMINAL §
JUSTICE, et al,              §
                             §
      Defendants.            §

                                     ORDER

      The Court is in receipt of the Magistrate Judge’s Memorandum and
Recommendation (“M&R”), Dkt. No. 44. No objections were filed by the Plaintiff.
      After independently reviewing the filings, the record, and applicable law, the
Court ADOPTS the M&R, Dkt. No. 44. Plaintiff’s complaint is therefore
DISMISSED WITH PREJUDICE.
      Final judgment will be entered separately.


      SIGNED this 15th day of October, 2019.


                                         ___________________________________
                                         Hilda Tagle
                                         Senior United States District Judge




1/1
